i          i        i                                                                         i       i     i




                                   MEMORANDUM OPINION


                                            No. 04-09-00499-CR

                                       IN RE Hector L. TRISTAN

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 31, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 13, 2009, relator Hector L. Tristan filed a petition for writ of mandamus, seeking

to compel the trial court to rule on his “Motion for Nunc Pro Tunc.” However, on August 18, 2009,

the trial court denied relator’s motion. Therefore, we DENY relator’s petition for writ of mandamus

as MOOT.

                                                                     PER CURIAM

DO NOT PUBLISH




         … This proceeding arises out of Cause No. K-95-00506, in the 49th Judicial District Court, W ebb
           1

County, Texas, the Honorable Jose A. Lopez presiding.